Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 20 June 1779
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Ecolle Militaire dimanche 20 juin 1779
Voici Monsieur Les Ciseaux que je Vous ait promis. Vous Voyez que je Multiplie autant que je le puis Les Moiens de me rapeller a Votre souvenir, pardonnéz Moi charmant homme les petites ruse que Linteret de Mon Coeur Me suggere, ce sont les seule dont je sois Capable; en changeant de chemise, en vous promenant, et en ecrivant, vous Voila forcés de songér a Moi, mais vous y penseréz encor bien plus surment mon cher monsieur francklin Lorsque que vous voudres vous occuppér des gens qui vous Aiment et qui vous revere le plus tendrement.
DE FORBACH Douairiere DU Sme. Duc DE Deuxponts
 
Addressed: a monsieur / Monsieur francklin Ministre / des Etats unis a La Cour de / france / a passis
Notation: De forbach Paris 20. juin 1779.
